Citation Nr: 9923665	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric 
disorder, diagnosed as an anxiety disorder, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to a service-connected anxiety disorder.  

3.  Entitlement to service connection for a lower digestive 
disorder, claimed as secondary to a service-connected anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946, and from November 1950 to May 1952.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought.  The 
veteran was notified of that decision in March 1998, and 
filed a timely Notice of Disagreement (NOD) in which he 
disputed the RO's findings with respect to all issues.  He 
subsequently filed a timely appeal with respect to the issues 
of secondary service connection for hypertension and for a 
lower digestive disorder.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

Initially, the Board notes that the issue of entitlement to 
an evaluation in excess of 30 percent for an anxiety disorder 
was not addressed in the substantive appeal or in any 
subsequent Supplemental Statement of the Case (SSOC).  
However, acting through his service representative, the 
veteran included the issue of an increased rating for his 
psychiatric disorder in the VA Form 646 of March 1999.  The 
Board finds that the March 1999 Form 646 constitutes a 
perfected appeal with respect to the RO's February 1998 
denial of his claim for an increased rating.  As a Statement 
of the Case addressed that issue in April 1998 pursuant to 
his March 1998 NOD, the issue of entitlement to an evaluation 
in excess of 30 percent for a psychiatric disorder is 
currently in appellate status and will be addressed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's psychiatric disorder, diagnosed as an 
anxiety disorder, is currently shown to be productive of not 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).   

3.  There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed hypertension and 
his service-connected psychiatric disorder or with any other 
incident of his active service.  

4.  There is no competent medical evidence of a nexus or link 
between the veteran's diagnosed lower digestive disorder and 
his service-connected psychiatric disorder or with any other 
incident of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's psychiatric disorder have not been met.  
38 U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9400 (1998).  

2.  The veteran's claim for service connection for 
hypertension, claimed as secondary to a service-connected 
psychiatric disorder, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's claim for service connection for a lower 
digestive disorder, claimed as secondary to a service-
connected psychiatric disorder, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran has filed a claim for an evaluation in excess of 
30 percent for a psychiatric disorder, diagnosed as an 
anxiety disorder.  As a preliminary matter, the Board finds 
that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that a service-connected 
disability has become more severe is well grounded in cases 
in which the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  

After a review of the record, the Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  This evidence includes the veteran's service 
medical records, lengthy statements made by the veteran in 
support of his claim, a videotape reflecting the severity of 
ground combat during the Korean Conflict, and a report of a 
VA rating examination.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with the issue on appeal.  Therefore, no further development 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disabilities affect his 
ability to function under the normal conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In addition, 
where entitlement to service connection has already been 
established, and an increase in a disability evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was established for what was 
then-described as a conversion reaction, manifested by 
headaches following a cerebral concussion by a June 1952 
rating decision.  A 50 percent evaluation was assigned, 
effective from June 1, 1952.  The veteran's conversion 
reaction came to be characterized as a psychiatric disorder, 
and by a rating decision of May 1955 his assigned disability 
rating was reduced to 30 percent, effective from August 10, 
1955, for what was characterized at that time as a 
psychoneurosis conversion reaction following a cerebral 
concussion.  The veteran now claims that his service-
connected psychiatric disability has increased in severity, 
and that the currently assigned 30 percent evaluation no 
longer reflects the severity of this disorder.  

Essentially, the veteran maintains that he incurred a 
psychiatric disability following being wounded in action in 
Korea.  He contends that following his discharge from his 
first period of active duty in October 1946, in which he had 
served as part of the American occupation forces in Japan 
following its surrender, he returned home and spent the next 
five years working as a floor manager in a department store.  
The veteran has stated that when hostilities broke out in 
Korea in 1950, he was recalled to duty, and was immediately 
sent overseas to that theater to command an armored 
reconnaissance platoon.  The veteran indicated that he was 
not even issued uniforms and did not have the benefit of any 
sort of retraining prior to being shipped overseas.  The 
record shows that the veteran sustained a concussion from an 
incoming enemy artillery round, and that afterwards, he was 
found to experience severe anxiety to such a degree that he 
was determined unable to continue to perform combat duty.  He 
was discharged shortly thereafter.  He now maintains that 
following his discharge from service and to the present time, 
he has experienced severe anxiety, has been short tempered 
with his wife, has extreme difficulty sleeping, and that he 
has been unable to concentrate on any activity for any length 
of time due to his service-connected psychiatric disorder.  

The veteran underwent a VA rating examination in September 
1997, and reported that his appetite was "ok", that he 
spent his time playing with his grandchildren, and that he 
was a "happy person" by nature.  The veteran indicated that 
he was very close to his wife and children, that he had many 
acquaintances, and that he was involved in community 
activities.  However, he related the above-described adverse 
symptomatology including difficulty sleeping, anxiety, short 
temper, and guilt over having to kill enemy soldiers in 
Korea.  The veteran denied experiencing homicidal or suicidal 
ideation, psychotic symptoms, or panic attacks.  He also 
reported that he did not indulge in alcohol or drugs, and 
that he did not smoke.  In addition, the veteran denied 
having a mental illness per se, but said that he experienced 
anxiety and stress which was causing him to have hypertension 
and stomach problems.  

On examination, the veteran was found to be fully alert and 
oriented, and was cooperative with good hygiene and grooming.  
Speech was normal in rate and rhythm, and did not reflect any 
formal thought disorder.  Affect was normal in range and in 
intensity, and the veteran did not show any psychotic 
symptoms or homicidal or suicidal ideation.  He did not 
appear to have cognitive impairment.  The examiner concluded 
with a diagnosis of an Axis I anxiety disorder, not otherwise 
specified, and an Axis V global assessment of functioning 
(GAF) score of 80 to 85.  A GAF score of 80 to 85 is 
suggestive of good functioning in all areas, interest and 
involvement in a wide range of activities, socially 
effective, generally satisfied with life, and with no more 
than everyday problems or concerns.  In addition, if symptoms 
are present, such are generally transient and expectable 
reactions to psychosocial stressors.  With respect to post-
traumatic stress disorder (PTSD), the examiner indicated that 
the veteran did not appear to manifest the criteria for a 
diagnosis of that disorder.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (1998), a 30 
percent evaluation is contemplated for occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  Assignment 
of a 50 percent evaluation is contemplated for occupational 
or social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

Applying these criteria to the veteran's symptomatology 
discussed above, the Board concludes that the currently 
assigned 30 percent evaluation is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  While the 
veteran has clearly experienced symptoms of his anxiety 
disorder that precluded him from functioning effectively in 
the past, he is not currently shown to manifest 
symptomatology to the degree of severity that he has reported 
or to the degree of severity sufficient to warrant assignment 
of a 50 percent evaluation under the applicable diagnostic 
code.  

As noted, the veteran's current manifestations of his anxiety 
disorder primarily include anxiety, outbursts of anger, and 
difficulty in concentrating and sleeping.  However, these 
symptoms are not shown to be manifested to a degree to 
warrant assignment of a 50 percent evaluation under 
Diagnostic Code 9400.  The veteran reports that he currently 
has close relationships with his wife, children, and 
grandchildren.  In addition, he reports that he has numerous 
acquaintances and that he is active in his community.  He was 
found to be well groomed and had proper personal hygiene, and 
his speech content did not reflect any thought disorder.  The 
veteran was not shown to have homicidal or suicidal ideation, 
was not found to be psychotic, and his GAF score of 80 to 85 
suggests that he was capable of functioning well in nearly 
all situations.  

The Board recognizes that the veteran experienced heavy 
combat in Korea, and that he experienced a great deal of 
psychiatric difficulty following his discharge from service.  
However, he has been shown to have largely overcome this 
difficulty, and has had a full-time career, has raised a 
family with whom he currently enjoys close relationships, and 
has maintained active ties with his community.  The Board 
would observe that his objectively demonstrated 
symptomatology does not approximate the criteria for 
assignment of a 30 percent evaluation, but given his 
symptomatology demonstrated in the past, and the difficulties 
with anxiety, anger management, and other sleep and 
concentration related problems, the Board finds that the 
currently assigned 30 percent evaluation is appropriate.  See 
Francisco, supra.  Because, however, his symptomatology is 
not shown to reflect the degree of functional impairment 
contemplated for assignment of a 50 percent evaluation, his 
appeal must be denied at this time.  

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (1998) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration, an anxiety disorder, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board notes that shortly after his discharge 
from service, he reportedly experienced difficulties 
concentrating or performing his duties in his job.  However, 
the record shows that the veteran had a full career as a 
department store manager with the same company for many 
years, had obtained a college education, and is currently 
retired.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted in this case.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1998).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an evaluation in excess of the currently assigned 30 
percent rating.  See 38 C.F.R. § 4.1.  At present, however, 
the record affords no basis upon which to grant an increased 
rating for the veteran's psychiatric disorder.  


II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In addition, service connection may be 
granted for a disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a) (1998).  This regulation has been interpreted by 
the United States Court of Appeals for Veterans Claims 
(Court) to allow service connection for a disorder which is 
either caused or aggravated by a service-connected disorder.  
See generally Allen v. Brown, 7 Vet. App. 439 (1995).  

The threshold question which must be answered is whether the 
veteran has submitted a well-grounded claim for service 
connection.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
absence of a well-grounded claim, there is no duty to assist 
the claimant in developing facts pertinent to the claim, and 
the claim must fail.  See Epps v. Gober, 126 F.3d 1464 
(1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 568 (1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service, or otherwise an incurrence of 
the disease or injury due to a service-connected disorder.  
Second, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, (or 
a nexus or link between the current disability and the 
service-connected disability), as shown through the medical 
evidence.  See Epps, supra.  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the Court has indicated that, alternatively, a 
claim may be well grounded based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1998).  The Court held that 
the chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period, and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  If the chronicity provision does not apply 
(i.e., if a chronic disorder is not noted in service), a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran presently maintains that he incurred hypertension 
and a lower digestive disorder as a result of his service-
connected anxiety disorder.  His service medical records show 
that beginning in July 1951, he was seen for intermittent 
rectal bleeding.  In February 1952, he was diagnosed with 
mild proctitis of unknown etiology.  No further mention of 
this disorder was made in the service medical records.  

In support of his claim, he submitted contemporaneous 
clinical treatment records dating from January 1993 through 
March 1998, including a letter from his treating physician 
showing that he had been treated for hypertension since 1976 
and that he had undergone a sigmoid colon resection in 1992 
and colon rupture repairs in 1993.  In addition, he submitted 
a copy of an undated article from The Home Health Book 
entitled "Stress," which explained how high blood pressure 
and other medical problems can be related to stress and 
anxiety.  The veteran also indicated that he received 
treatment for hypertension in the 1950s and 1960s, but that 
his treating physicians from that period were all deceased.  

The veteran also underwent a VA rating examination in 
September 1997 in which he expressed his contention to the 
examiner that he believed his hypertension and lower 
digestive disorder were caused by his service-connected 
anxiety disorder.  The examiner noted the veteran's history 
of a lower digestive disorder and observed that the veteran 
had hypertension.  He also noted that the veteran had a 
family history of hypertension and offered his opinion that 
such was a more likely cause of his hypertension, rather than 
anxiety, per se.  The examiner further observed that the 
veteran had a history of diverticulitis, but did not offer 
any opinion as to the etiology of the veteran's lower 
digestive disorder. 

The Board has evaluated the medical evidence, and finds that 
the veteran has not submitted evidence of well-grounded 
claims for service connection for hypertension and a lower 
digestive disorder, claimed as secondary to his service-
connected anxiety disorder.  The only medical evidence of 
record addressing the issues of causation of these disorders 
is the report of the September 1997 VA rating examination.  
However, the examiner concluded that hypertension was not 
incurred as a result of the veteran's anxiety disorder, and 
did not offer any opinion as to the etiology of his lower 
digestive disorder.  The other medical treatment records 
submitted in support of his claim merely show the presence of 
hypertension and a lower digestive disorder, but do not 
contain any medical opinions relating these disorders to the 
veteran's service-connected anxiety disorder or to any 
incident of his active service.  

Moreover, with respect to the article entitled "Stress" 
submitted in support of the veteran's claim, the Board would 
observe that such treatises are general in nature, and are 
not specific to the veteran's claims for service connection 
for hypertension and a lower digestive disorder, claimed as 
secondary to his service-connected anxiety disorder.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (finding that 
a treatise abstract submitted by the veteran did not 
establish any connection between his particular condition and 
service, sufficient to well ground his claim for service 
connection).  See also Sacks v. West, 11 Vet. App. 314 
(1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this 
case, the most persuasive evidence to establish service 
connection would be medical evidence specific to the 
veteran's hypertension and lower digestive disorder, showing 
diagnoses of these disorders that are etiologically related 
to the veteran's service-connected anxiety disorder or to any 
other incident of his active service.  

In addition, lay statements by the veteran that his 
hypertension and lower digestive disorders were caused by his 
service-connected anxiety disorder do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 
492, 494-95 (1992).  What is missing in this case is a 
medical opinion supported by medical evidence and a plausible 
rationale from a health care professional, such as the 
veteran's treating physician, that his hypertension and lower 
digestive disorder were caused by his service-connected 
anxiety disorder.  Absent such an opinion, his claim is not 
well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for hypertension and a lower digestive disorder, 
claimed as secondary to his service-connected anxiety 
disorder.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for hypertension and a lower 
digestive disorder, claimed as secondary to his service-
connected anxiety disorder.  See Robinette, 10 Vet. App. at 
73.  



ORDER

An evaluation in excess of 30 percent for a psychiatric 
disorder, diagnosed as an anxiety disorder, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, claimed as secondary to 
a service-connected psychiatric disorder, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a lower digestive disorder, claimed as 
secondary to a service-connected psychiatric disorder, is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

